Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
	Objected to claims 10 and 12 were put into independent form, and are therefore allowable.  These claims are not shown or rendered obvious over the prior art of record.
Specification
The amendment to the specification received on March 8, 2021 is acceptable.  The specification objections are hereby withdrawn.
Election/Restrictions
Claims 2, 4, 6, 7, 9-17, and 24-30 are allowable. The restriction requirement among some of the inventions, as set forth in the Office action mailed on September 8, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I-IX are hereby withdrawn, since at least one of the independent claims reads on any one of Species I-IX. 
Claims 19-21 previously canceled read on the non-elected species X, since this is disclosed to be a pump.  Species X is not rejoined with the other species due to it being a pump.  Claims 19-21 were canceled during prosecution, as well as, would not have been rejoined since this species does not read on a generic claim with the elected species.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MARY DAVIS/
Primary Examiner
Art Unit 3746